Citation Nr: 1413956	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to April 1996; among his awards and decorations were the Kuwait Liberation Medal and the Southwest Asia Service Medal.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for fibromyalgia.  

Review of the Virtual VA electronic folder (efolder) includes the Informal Hearing Presentation submitted by the Veteran's representative on his behalf.  Additional  VA treatment records are of record.  The agency of original jurisdiction (AOJ) will have an opportunity to review this evidence in subsequent adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another VA medical opinion is necessary.  The September 2009 and March 2013 VA medical opinions are in conflict with the June 2010 and December 2013 medical opinions from his treating rheumatologist.  

Accordingly, the case is REMANDED for the following action:

1.  Request ongoing VA treatment records beginning in February 2010 and associate those records with the claims folder.  

2.  Thereafter, refer the claims file to a board-certified rheumatologist, or another physician with rheumatology expertise, for a medical opinion.  The claims folder and access to any pertinent documents within the Virtual VA/VBMS efolders must be available for review.  

Following a complete review of the record, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has had fibromyalgia at any time since May 2009.  The examiner must discuss the September 2009 and March 2013 VA medical opinions the June 2010 and December 2013 medical opinions from the Veteran's treating rheumatologist.  

The examiner must provide a complete rationale to support all given opinions.  If an additional examination is deemed necessary, one should be afforded the Veteran and any testing deemed necessary should be accomplished.  The reasons for accepting or rejecting previous medical opinions of record should be set forth in detail. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. The AOJ should ensure that the examination report complies with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


